

SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the date set forth on the
signature page hereof between BioSante Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and the undersigned (the “Subscriber”).
 
WITNESSETH:
 
WHEREAS, the Company is offering in a private placement to accredited investors
(the “Offering”) up to a maximum of 4,702,669 shares of common stock, par value
$0.0001 per share (the “Common Stock”) at a price equal to $6.00 per share (the
“Offering Price”) and warrants to purchase shares of Common Stock equal to
twenty-five percent (25%) of the total number of shares sold to Subscribers in
the Offering at an exercise price per share equal to $8.00 (the
“Warrants”).  The Warrants are exercisable beginning on the date that is six
months and one day after the Closing Date and continuing for three years
thereafter.  The shares of Common Stock and Warrants offered hereby are
sometimes referred to as the “Securities;” and
 
WHEREAS, the Subscriber desires to purchase that number of Securities set forth
on the signature page hereof on the terms and conditions hereinafter set forth;
and
 
WHEREAS, the Company has engaged Rodman & Renshaw, LLC and, indirectly,
Oppenheimer & Co. Inc. (collectively, the “Placement Agents”) as co-placement
agents for the Offering on a “best-efforts” basis.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:
 


I.  SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER
 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company such
Securities as is set forth upon the signature page hereof and the Company agrees
to sell such Securities to the Subscriber for said purchase price. The purchase
price is payable by wire transfer of immediately available funds
contemporaneously with the execution and delivery of this Agreement by the
Subscriber.  All wires should be sent to:
 
LaSalle Bank NA
ABA#
Acct.#
Account name BioSante Pharmaceuticals
Bank contact = Kimberly Hall 847-990-3916


Certificates for the shares of Common Stock and the Warrants will be delivered
by the Company to the Subscriber promptly following the Closing (as herein
defined).  Notwithstanding the foregoing, the Subscriber acknowledges that,
although the Company intends to file on the next business day hereafter or as
soon as practicable hereafter a listing application with the American Stock
Exchange (“AMEX”) containing all information required by the rules and
regulations of AMEX, final approval by AMEX is required in connection with the
listing of the Common Stock to be eligible for trading on AMEX.  The Company
shall use its reasonable best efforts to cause AMEX to approve the listing
application for the Securities as soon as practicable.
 
1.2  The Subscriber recognizes that the purchase of Securities involves a high
degree of risk in that (i) the Company remains an early stage business with a
limited operating history and will require funds in addition to the proceeds of
the Offering; (ii) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company; (iii) the Subscriber may not be able to liquidate the
Subscriber’s investment in the Company; (iv) transferability of the Securities
is extremely limited; and (v) in the event of a disposition, the Subscriber
could sustain the loss of its entire investment.
 
1.3  The Subscriber represents that the Subscriber is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended, (the “Act”), as indicated by the responses
to the questions contained in Section VII hereof, and that the Subscriber is
able to bear the economic risk and illiquidity of an investment in the
Securities.
 
1.4  The Subscriber hereby acknowledges and represents that (i) the Subscriber
has prior investment experience, including investment in non-listed and
unregistered securities, or that the Subscriber has employed the services of an
investment advisor, attorney and/or accountant to read all of the documents
furnished or made available by the Company both to the Subscriber and to all
other prospective investors to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (ii) the Subscriber recognizes the highly
speculative nature of an investment in the Securities; and (iii) the Subscriber
is able to bear the economic risk and illiquidity which the Subscriber assumes
by investing in the Securities.
 
1.5  The Subscriber (i) hereby represents that the Subscriber has been furnished
by the Company during the course of this transaction with and has carefully read
the Company’s SEC Filings (as hereafter defined), including without limitation
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2006, the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2007, the additional risk factors specific to the Common Stock and the
Offering contained in Schedule 1.5 (together with the SEC Filings, the “Offering
Documents”), and all other information regarding the Company which the
Subscriber has requested or desired to know; (ii) has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Offering; and (iii) has received any additional information
which the Subscriber has requested.
 
1.6  To the extent necessary, the Subscriber has retained, at its own expense,
and relied upon the advice of appropriate professionals regarding the
investment, tax and legal merits and consequences of this Agreement and its
purchase of the Securities hereunder.
 
1.7  The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) because of
the Company’s representations that this Offering is intended to be exempt from
the registration requirements of Section 5 of the Act pursuant to Sections 3(b),
4(2) and/or 4(6) thereof and Regulation D promulgated under the Act. The
Subscriber agrees that the Subscriber will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Securities, except
in compliance with the Act and the rules and regulations promulgated thereunder.
 
1.8  The Subscriber understands that none of the Securities have been registered
under the Act by reason of a claimed exemption under the provisions of the Act
which depends, in part, upon the Subscriber’s investment intention. In this
connection, the Subscriber hereby represents that the Subscriber is purchasing
the Securities for the Subscriber’s own account for investment and not with a
view toward the resale or distribution thereof to others.  The Subscriber, if an
entity, was not formed for the purpose of purchasing the Securities.  The
Subscriber understands that Rule 144 promulgated under the Act requires, among
other conditions, a one-year holding period prior to the resale (in limited
amounts) of securities acquired in a non-public offering without having to
satisfy the registration requirements under the Act.
 
1.9  The Subscriber understands and hereby acknowledges that the Company is
under no obligation to register the Securities under the Act or any applicable
state securities or “blue sky” laws  (collectively, “Securities Laws”) other
than as set forth in Section V.  Prior to the Legend Removal Date (as hereafter
defined), the Subscriber consents that the Company may, if it desires, permit
the transfer of the Securities out of the Subscriber’s name only when the
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the Act or any applicable state “blue sky”
laws.
 
1.10  So long as required by Section 5.13, the Subscriber consents to the
placement of a legend on any certificate or other document evidencing the
Securities indicating that such Securities have not been registered under the
Act or any state securities or “blue sky” laws and setting forth or referring to
the restrictions on transferability and sale thereof contained in this
Agreement. The Subscriber is aware that the Company will make a notation in its
appropriate records and issue “stop transfer” instructions to its transfer agent
with respect to the restrictions on the transferability of such Securities.
 
1.11  The Subscriber understands that the Company will review this Agreement
and, if such Subscriber is an individual, hereby gives authority to the Company
to call Subscriber’s bank or place of employment (in a call in which the
Placement Agents participate) or otherwise review the financial standing of the
Subscriber; and it is further agreed that upon their mutual agreement the
Placement Agents and the Company reserve the unrestricted right, without further
documentation or agreement on the part of the Subscriber, to reject or limit any
subscription, to accept subscriptions for Securities and to close the Offering
to the Subscriber at any time.
 
1.12  The Subscriber hereby represents that the address of the Subscriber
furnished by the Subscriber on the signature page hereof is the Subscriber’s
principal residence if the Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.13  The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and other­wise) to execute and deliver this Agreement and
to purchase the Securities subscribed for hereby.  This Agreement constitutes
the legal, valid and binding obligation of the Subscriber, enforceable against
the Subscriber in accordance with its terms.
 
1.14  If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retire­ment account, Keogh
Plan, or other entity, then (a) it is authorized and qualified to become an
investor in the Company and the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so, and (b) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
 
1.15  The Subscriber represents and warrants that it has not engaged, consented
to nor authorized any broker, finder or intermediary to act on its behalf,
directly or indirectly, as a broker, finder or intermediary in connection with
the transactions contemplated by this Agreement.  The Subscriber shall indemnify
and hold harmless the Company from and against all fees, commissions or other
payments owing to any such person or firm acting on behalf of such Subscriber
hereunder.
 
1.16  The Subscriber acknowledges that (a) the Company has engaged, consented to
and authorized the Placement Agents in connection with the transactions
contemplated by this Agreement, (b) the Company shall pay the Placement Agents a
commission and reimburse the Placement Agents’ expenses and the Company shall
indemnify and hold harmless the Subscriber from and against all fees,
commissions or other payments owing by the Company to the Placement Agents or
any other person or firm acting on behalf of the Company hereunder, (c)
registered representatives of the Placement Agents and/or its designees
(including, without limitation, registered representatives of the Placement
Agents and/or its designees who participate in the Offering and sale of the
securities sold in the Offering) will be paid a portion of the commissions paid
to the Placement Agents and (d) the Placement Agents have not independently
verified any information (financial, legal or otherwise) and makes no
representation or warranty, express or implied, as to, and assumes no
responsibility for, the accuracy or completeness of the information contained in
the Offering Documents.
 
1.17  The Subscriber, whose name appears on the signature line below, shall be
the beneficial owner of the Securities for which such Subscriber subscribes.
 
1.18  The Subscriber understands, acknowledges and agrees with the Company as
follows:
 
(a)  The Company may terminate the Offering or reject any subscription at any
time in its sole discretion.  The execution of this Agreement by the Subscriber
or solicitation of the investment contemplated hereby shall create no obligation
on the part of the Company or the Placement Agents to accept any subscription or
complete the Offering.
 
(b)  The Subscriber hereby acknowledges and agrees that the subscription
hereunder is irrevocable by the Subscriber, and that, except as required by law,
the Subscriber is not entitled to cancel, terminate or revoke this Agreement or
any agreements of the Subscriber hereunder and that if the Subscriber is an
individual this Agreement shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns.
 
(c)  No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities.  Any representation to the contrary is a criminal
offense.  In making an investment decision, the Subscriber must rely on its own
examination of the Company and the terms of the Offering, including the merits
and risks involved.
 
1.19  Other than the transaction contemplated hereunder, the Subscriber has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Subscriber, executed any disposition, including
“short sales” as defined in Rule 200 of Regulation SHO under the Exchange
Act, in the securities of the Company during the period commencing from the time
that the Subscriber first received a term sheet (written or oral) from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (the “Discussion Time”).
Notwithstanding the foregoing, in the case of a Subscriber that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Subscriber’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Subscriber’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
the Subscriber has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
1.20  The Subscriber represents that the Subscriber is not a broker-dealer or if
the Subscriber is a broker-dealer, the Subscriber represents that the Subscriber
is purchasing the Securities in the ordinary course of business, and has no
agreements or understandings, directly or indirectly, with any person to
distribute the Securities.
 
1.21  The Subscriber represents that the Subscriber did not purchase any shares
of Common Stock of the Company in the open market on May 4, 2007 or May 7, 2007.
 
II.  REPRESENTATIONS BY THE COMPANY
 
The Company hereby represents and warrants to the Subscriber and the Placement
Agents that:
 
2.1  Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and lawful authority to conduct its
business as presently conducted.  Except as set forth in Schedule 2.1, the
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the nature of the business presently
conducted by it or the properties owned, leased or operated by it, makes such
qualification or licensing necessary and where the failure to be so qualified or
licensed would have a material adverse effect upon the business, prospects or
financial condition of the Company (a “Material Adverse Effect”).
 
2.2  Capitalization and Voting Rights.  The authorized capital stock of the
Company is as set forth in its most recent SEC Filing (as hereafter defined),
23,513,350 shares of common stock and 391,286 shares of class C special stock of
which are issued and outstanding as of May 24, 2007.  All issued and outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable.  Except as set forth in this Agreement or in the SEC Filings,
there are no outstanding options, warrants, agreements, commitments, convertible
securities, preemptive rights or other rights to subscribe for or to purchase
any shares of capital stock of the Company nor are there any agreements,
promises or commitments to issue any of the foregoing.  Except as set forth in
the SEC Filings, in this Agreement and as otherwise required by law, there are
no restrictions upon the voting or transfer of the Securities pursuant to the
Company's Amended and Restated Certificate of Incorporation, as amended, (the
“Certificate of Incorporation”), By-laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound; provided, however, that the Securities will be subject to
restrictions on transfer and Securities Laws (as hereafter defined) as provided
herein.  No securityholder has the right to include any securities in the
Registration Statement (as hereinafter defined) or otherwise cause the Company
to effect registration of any of the Company’s securities under the Act, except
for investors in the Company’s prior private placements, which rights the
Company has to date satisfied.
 
2.3  Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Securities and the performance of the Company's
obligations hereunder has been taken.  This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.  The Securities and the issuance of shares of Common Stock upon issuance
of the Warrants (the “Warrant Shares”) have been duly and validly authorized
and, upon the issuance and delivery thereof and payment therefor as contemplated
by this Agreement and the terms of the Warrants, will be free and clear of liens
(other than any liens created by or imposed on the holders thereof through no
action of the Company), duly and validly authorized and issued, fully paid and
nonassessable.  The Company has reserved a sufficient number of shares of Common
Stock for its authorized but unissued shares for issuance upon exercise of the
Warrants.  The issuance and sale of the Securities contemplated hereby will not
give rise to any preemptive rights or rights of first refusal on behalf of any
person.
 
2.4  No Conflict; Governmental Consents.
 
(a)  The execution and delivery by the Company of this Agreement, the
consumma­tion of the transactions contemplated hereby and the offer and sale of
the Securities will not result in the violation of any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound that would have a
material adverse effect upon the business or financial condition of the Company,
or of any provision of the Certificate of Incorporation or By-laws of the
Company, and will not conflict with, or result in a breach or violation of, any
of the terms or provisions of, or constitute (with due notice or lapse of time
or both) a default under, any lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or by which it is bound or to which any of its properties or assets
is subject, nor result in the creation or imposition of any lien upon any of the
properties or assets of the Company that would have a material adverse effect
upon the business or financial condition of the Company.
 
(b)  Except as set forth in Schedule 2.4(b), no consent, waiver, approval,
authorization or other order of any governmental authority or other third-party
is required to be obtained by the Company in connection with the authorization,
execution and delivery of this Agreement or with the authorization, issuance and
sale of the Securities, except for such consents, waivers, approvals,
authorizations, orders or filings as may be required to be obtained or made, and
which shall have been obtained or made at or prior to the required time and
except for such consents, waivers, approvals, authorizations, orders or filings
that would not have a Material Adverse Affect.
 
2.5  Licenses.  The Company has all licenses, permits and other governmental
authorizations currently required for the conduct of its business or ownership
of properties and is in all material respects complying therewith, except for
any licenses, permits or other governmental authorizations which would not
materially adversely affect the business, property, financial condition, or
results of operations of the Company.
 
2.6  Litigation.  Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Except as set forth in the SEC
Reports, neither the Company, nor any director or officer thereof, is or has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  Except as set forth in the SEC Reports, there has not been, and the
Company has not received any notice or indication from the SEC that there is
pending or contemplated any investigation by the SEC involving the Company or
any current or former director or officer of the Company.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or the Act.
 
2.7  Accuracy of Report.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Act and
the Exchange Act, as applicable, and the rules and regulations of the Commission
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
2.8  Investment Company.  The Company is not and, upon completion of the
Offering, will not be an “investment company” within the meaning of such term
under the Investment Company Act of 1940, as amended,  and the rules and
regulations of the SEC thereunder.
 
2.9  Patents and Trademarks.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Except as set forth on Schedule 2.9, the
Company has not received a notice (written or otherwise) that the Intellectual
Property Rights used by the Company or violates or infringes upon the rights of
any Person (as hereinafter defined).  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights that
could have a Material Adverse Effect.  The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
2.10  No Material Adverse Change.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the SEC, (iii) the
Company has not altered its method of accounting, except as otherwise required
pursuant to GAAP, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock plans.  Except
as set forth in Schedule 2.12, the Company does not have pending before the SEC
any request for confidential treatment of information.  Except for the issuance
of the Securities contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed as of the date of this Agreement.
 
2.11  Financial Statements.  The financial statements included in the Company's
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2006 and all other reports filed by the Company with the SEC pursuant to the
Exchange Act since January 1, 2007 and prior to the date hereof (collectively,
the “SEC Filings”) present fairly and accurately in all material respects the
financial position of the Company as of the dates shown and its results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis (except as may be indicated thereon or in
the notes thereto and subject, in the case of unaudited financial statements, to
normal adjustments).  The Company has accounted for all option grants and other
incentive-based stock awards in, compliance under GAAP, as in effect on the
respective date of grant or award or as otherwise required by GAAP’s effect at
the time of the SEC filing.  Except as set forth in the financial statements of
the Company included in the SEC Filings filed prior to the date hereof, to the
Company's knowledge, the Company has no liabilities, contingent or otherwise,
except those which individually or in the aggregate are not material to the
financial condition or operating results of the Company.
 
2.12  Compliance with Laws.  Neither the Company nor, to the Company's
knowledge, any Person (as hereafter defined) acting on the Company’s behalf and
in accordance with the Company’s instructions, has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the Act) in connection with the offer or sale of the Securities.  Assuming the
accuracy of the Subscribers’ representations and warranties set forth in Article
III, no registration under the Act is required for the offer and sale of the
Securities by the Company to the Subscribers.  Neither the Company nor any of
its Affiliates (as hereafter defined), nor, to the Company's knowledge, any
Person acting on the Company’s or on the behalf of its Affiliates and in
accordance with the Company’s instructions, has, directly or indirectly, made
any offers or sales of any security of the Company or solicited any offers to
buy any security of the Company, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the Act.  The Company is in compliance with
the requirements of AMEX for continued listing of the Common Stock thereon and
has not received any notification that, and has no knowledge that, the AMEX is
contemplating terminating such listing nor, to the Company's knowledge, is there
any basis therefore. The transactions contemplated by this Agreement will not
contravene the rules and regulations of the AMEX, however, the approval of the
AMEX will be required for the issuance and sale of the Shares and the Warrant
Shares and the Company will use commercially reasonable efforts to obtain such
approval.    The Company intends to file on the next business day after the date
of this Agreement or as soon as practicable hereafter a subsequent listing
application for listing the Securities on and hereby represents and warrants to
the Placement Agents and the Subscriber that it will take any other necessary
action in accordance with the rules of the AMEX to enable the Securities to
trade on the AMEX.
 
2.13  Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged, including, but
not limited to, directors and officers insurance coverage in the amount of
$5,000,000.  The Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.
 
2.14  Sarbanes-Oxley; Internal Accounting Controls.  The Company has at all
times been and currently is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date.  The Company believes that it maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
2.15  Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Subscribers as a result of the Subscribers and
the Company fulfilling their obligations or exercising their rights under this
Agreement and the Warrants, including, without limitation, as a result of the
Company’s issuance of the Securities and the Subscribers’ ownership of the
Securities.
 
2.16  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement and the Warrants, the Company
confirms that, neither it nor any other Person acting on its behalf has provided
any of the Subscribers or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information.   The
Company understands and confirms that the Subscribers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All
disclosure furnished by or on behalf of the Company to the Subscribers regarding
the Company, its business and the transactions contemplated hereby, including
the Offering Documents, with respect to the representations and warranties made
herein are true and correct with respect to such representations and warranties
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Subscriber makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section III hereof.
 
2.17  Accountants.  The Company’s accountants are set forth on Schedule
2.17.  To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007, are a registered public accounting firm as required by the
Act.
 
2.18  Acknowledgment Regarding Subscribers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Subscribers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Subscriber is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated thereby and any advice given by any Subscriber or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to Subscribers’ purchase
of the Securities.  The Company further represents to each Subscriber that the
Company’s decision to enter into this Agreement and the other agreements
contemplated hereby has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
2.19  Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agents in connection with the placement of
the Securities.
 
2.20  Form S-3 Eligibility.  The Company is eligible to register the resale of
the Common Stock sold hereunder and issuable upon exercise of the Warrants for
resale by the Subscriber on Form S-3 promulgated under the Securities Act.
 
III.  TERMS OF SUBSCRIPTION
 
3.1  The Offering is for a maximum of up to 4,702,669 shares of Common Stock and
Warrants to purchase twenty-five percent (25%) of the total number of shares of
Common Stock sold to Subscribers in the Offering.  The Securities are offered on
a “best efforts” basis.
 
3.2  Upon the mutual consent of the Company and the Placement Agents, this
Offering may close (the “Closing” and the date of such Closing, the “Closing
Date”) prior to the sale of all 4,702,669 shares of Common Stock.  The purchase
price is payable by wire transfer of immediately available funds as provided in
Section 1.1.
 
3.3  The Subscriber hereby authorizes and directs the Company to deliver the
Securities to be issued to the Subscriber pursuant to this Agreement directly to
the Subscriber’s account maintained by the Placement Agents or, if no such
account exists, to the residential or business address indicated on the
signature page hereto.
 
3.4  The Subscriber hereby authorizes and directs the Company to return any
funds related to unaccepted subscriptions to the same account from which the
funds were drawn, including any customer account maintained with the Placement
Agents.
 
IV.  CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS AND THE COMPANY
 
4.1  The Subscribers’ obligation to purchase the Securities at the Closing is
subject to the fulfillment on or prior to the Closing Date of the following
conditions, which conditions may be waived at the option of each Subscriber to
the extent permitted by law:
 
(a)  Representations and Warranties. The representations and warranties made by
the Company in Section II hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.
 
(b)  Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to such purchase shall have
been performed or complied with in all material respects.
 
(c)  No Legal Order Pending. There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(d)  No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person to issue the Securities which consent or
approval shall not have been obtained (except as may otherwise be provided in
this Agreement).
 
(e)  Legal Opinion. Upon the Closing, counsel to the Company shall have
delivered to the Placement Agents for the benefit of the Subscribers a legal
opinion with respect to such legal matters relating to this Agreement and the
Offering as the Placement Agents may reasonably require.
 
4.2  The Company’s obligation to sell the Securities at the Closing is subject
to the fulfillment on or prior to the Closing Date of the following conditions,
which conditions may be waived at the option of the Company to the extent
permitted by law:
 
(a)  Acknowledgements, Representations and Warranties.  The acknowledgements,
representations and warranties made by the Subscriber in Section I hereof shall
be true and correct in all respects when made, and shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
they had been made on and as of said date; provided, however, that any
acknowledgement, representation or warranty made by the Subscriber that is not
true and correct and as a result the Subscriber is not an “accredited investor”
under Rule 501 under Regulation D of the Act or the Company is not able to rely
upon a private placement exemption under Rule 506 under Regulation D of the Act
for the issuance of the Securities will automatically be deemed to be
material.  If any such representations, warranties or acknowledgements shall not
be true and accurate in any respect prior to the Closing, the undersigned shall
give immediate written notice of such fact to the Company, to the Placement
Agents, and to his representatives, if any, specifying which representations,
warranties or acknowledgements are not true and accurate and the reason
therefor.
 
(b)  Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Subscriber on or prior to such purchase shall
have been performed or complied with in all material respects.
 
(c)  No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(d)  No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person to issue the Securities which consent or
approval shall not have been obtained (except as may otherwise be provided in
this Agreement).
 
V.  REGISTRATION RIGHTS.
 
5.1  As used in this Agreement, the following terms shall have the following
meanings:
 
(a)  “Affiliate” shall mean, with respect to any Person (as defined below), any
other Person controlling, controlled by, or under direct or indirect common
control with, such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).
 
(b)  “Business Day” shall mean a day, Monday through Friday, on which banks are
generally open for business in each of New York, New York; and Chicago,
Illinois.
 
(c)  “Holders” shall mean the Subscriber and any person holding Registrable
Securities as defined below, or any person to whom the rights under Section V
have been transferred in accordance with Section 5.10 hereof, and who, if known
by the Company, shall be specifically named by the Company as selling
stockholders in the Registration Statement (as defined below).
 
(d)  “Person” shall mean any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).
 
(e)  “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
(f)  “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
(g)  The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing with the SEC a registration
statement in compliance with the Act, and the declaration or ordering by the SEC
of the effectiveness of such registration statement.
 
(h)  “Registrable Securities” shall mean (i) the Common Stock, and (ii) the
shares of Common Stock issuable upon exercise of the Warrants; provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
registration statement declared effective by the SEC, (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Act so that all transfer restrictions and restrictive legends with
respect thereto are removed upon the consummation of such sale, and (C) are held
by a Holder or a permitted transferee pursuant to Section 5.10; provided that
any such securities shall cease to be Registrable Securities at such time as the
Holder may sell all such securities of the Company then held by such Holder
under Rule 144(k) under the Act.
 
(i)  “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 5.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to, or required by, any such registration
(but excluding the aggregate fees of legal counsel for all Holders).
 
(j)  “Registration Statement” shall have the meaning ascribed to such term in
Section 5.2 (a).
 
(k)  “Registration Period” shall have the meaning ascribed to such term in
Section 5.4 (a).
 
(l)  “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and the aggregate
fees and expenses of legal counsel for all Holders.
 
5.2  (a)           The Company shall, as soon as reasonably practicable, but not
later than thirty (35) days after the Closing Date (the “Filing Date”), (i) use
its reasonable best efforts to file with the SEC a shelf registration statement
on Form S-3 (or if not eligible for such form, on such other form on which the
Company is eligible) (the “Registration Statement”) with respect to the resale
of the Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 under the Act and cause such Registration Statement
declared effective by the SEC within the earlier of (a) 90 days from the Closing
Date (120 in the event of a review by the Commission) or (b) the tenth (10th)
business day following the date on which the Company is notified by the SEC that
the SEC will not be reviewing the Registration Statement or that the SEC has no
further comment on the Registration Statement (such earlier date is referred to
as the “Effectiveness Date”) and (ii) cause such Registration Statement to
remain effective for the Registration Period.  The Registration Statement shall
contain (unless otherwise directed by at least a majority in interest of the
Holders) substantially the “Plan of Distribution” attached hereto as Annex
A.  The Company shall telephonically request effectiveness of a Registration
Statement as of 5:00 pm Eastern Time on a trading day.   The Company shall
immediately notify the Holders via facsimile of the effectiveness of a
Registration Statement on the same trading day that the Company telephonically
confirms effectiveness with the  SEC, which shall be the date requested for
effectiveness of a Registration Statement.  The Company shall, by 9:30 am
Eastern Time on the trading day after the day the Registration Statement is
declared effective (as defined in the Subscription Agreement), file a final
Prospectus with the SEC if required by Rule 424.
 
(b)           If: (i) a Registration Statement is not filed on or prior to its
Filing Date (if the Company files a Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
5.4(b) or (ii) a Registration Statement filed or required to be filed hereunder
is not declared effective by the Commission by its Effectiveness Date, or (iii)
after the Effectiveness Date, a Registration Statement ceases for any reason to
remain continuously effective as to all Registrable Securities for which it is
required to be effective, or the Holders are otherwise not permitted to utilize
the Prospectus therein to sell Registrable Securities at any time other than
during a Permitted Black-Out Period (as defined herein) (any such failure or
breach being referred to as an “Event”, and for purposes of clause (i) or (ii)
the date on which such Event occurs, or for purposes of clause (iii) the first
date on which the Holders are not permitted to utilize the Prospectus, being
referred to as “Event Date”), then in addition to any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to 1% of the aggregate purchase price paid for the
Securities held by such Holder pursuant to the Subscription Agreement for any
Registrable Securities then held by such Holder.  Notwithstanding the foregoing,
the partial liquidated damages shall not exceed a maximum of 12% of the
aggregate purchase price paid for the Securities held by such Holder pursuant to
the Subscription Agreement for any Registrable Securities then held by such
Holder.  If the Company fails to pay any partial liquidated damages pursuant to
this Section in full within seven days after the date payable, the Company will
pay interest thereon at a rate of 18% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such partial liquidated damages are due until such amounts, plus
all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event.
 
5.3  All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 5.2 shall be borne by
the Company.  All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.
 
5.4  In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance.  At its expense the Company shall:
 
(a)  use its reasonable best efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Holders reasonably request the Company to obtain, continuously effective as to
all Registrable Securities until the earlier of: (i) the Holders having
completed the distribution of the Registrable Securities described in the
Registration Statement relating thereto; or (ii) with respect to any Holder,
such time as all Registrable Securities then held by such Holder may be sold in
compliance with Rule 144(k) under the Act.  The period of time during which the
Company is required hereunder to keep the Registration Statement effective is
referred to herein as the “Registration Period”;
 
(b)  The Company shall deliver a draft of the Registration Statement or any
amendment or supplement thereto, which changes as modifies any information
regarding a Holder, a Holder’s beneficial ownership of the Company’s securities
or any information under the caption “Plan of Distribution” to the Holders at
least five (5) business days prior to filing such Registration Statement,
amendment or supplement.  Notify the Holders of Registrable Securities to be
sold (which notice shall, pursuant to clauses (iii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than one trading day prior to such filing)
and (if requested by any such Person) confirm such notice in writing no later
than one trading day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; and (B) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus; (iii) of
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement covering
any or all of the Registrable Securities or the initiation of any Proceedings
for that purpose; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, notwithstanding each Holder’s agreement to
keep such information confidential, the Holders make no acknowledgement that any
such information is material, non-public information;
 
(c)  Use its reasonable best efforts to obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest reasonably practicable
moment;
 
(d)  furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment or supplement thereto,
including financial statements and schedules, and, if the Holder so requests in
writing, all exhibits (excluding those incorporated by reference) in the form
filed with the SEC;
 
(e)  during the Registration Period, deliver to each Holder, without charge, a
reasonable number of copies of the prospectus included in such Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request; and the Company consents to the use, consistent with the provisions
hereof, of the prospectus and any amendment or supplement thereto by each of the
selling Holders of Registrable Securities in connection with the offering and
sale of the Registrable Securities covered by the prospectus and any amendment
or supplement thereto;
 
(f)  during the Registration Period, deliver to each Holder, without charge,
upon request, (i) a copy of the full Registration Statement (excluding
exhibits); (ii) all exhibits excluded by the parenthetical to the immediately
preceding clause (i); and (iii) such other documents as may be reasonably
requested by the Holder;
 
(g)  prior to any public offering of Registrable Securities pursuant to the
Registration Statement, register or qualify or obtain an exemption for the offer
and sale under the securities or blue sky laws of such jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by the
Registration Statement.
 
(h)  cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, free of any restrictive legends to the extent not
required at such time as determined by the Company after consultation with legal
counsel and in such denominations and registered in such names as Holders may
request;
 
(i)  upon the occurrence of any event contemplated by Section 5.4(b)(v) above,
the Company shall promptly prepare a post-effective amendment to the
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;
 
(j)  use its reasonable best efforts to comply in all material respects with all
applicable rules and regulations of the SEC, and make generally available to the
Holders not later than 45 days (or 90 days if the fiscal quarter is the fourth
fiscal quarter) after the end of its fiscal quarter in which the first
anniversary date of the effective date of the Registration Statement occurs, an
earnings statement satisfying the provisions of Section 11(a) of the Act; and
 
(k)  Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).
 
5.5  The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 5.2 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.
 
5.6  (a)           To the extent permitted by law, the Company shall indemnify
each Holder, each underwriter of the Registrable Securities and each person
controlling such Holder and each such underwriter within the meaning of Section
15 of the Act, with respect to which any registration, qualification or
compliance has been sought pursuant to this Agreement, against all claims,
losses, expenses, costs, damages and liabilities (or action in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 5.6(c) below), arising out of or
based on (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus or offering circular,
or any amendment or supplement thereof, incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances in which
they were made, or (ii) any violation or alleged violation by the Company of the
Act, the Exchange Act, or any rule or regulation promulgated under the Act or
the Exchange Act, and shall reimburse each Holder, each underwriter of the
Registrable Securities and each person controlling such Holder and each such
underwriter, for reasonable legal and other expenses, in connection with
investigating or defending any such claim, loss, damage, liability or action as
and when incurred; provided that the Company shall not be liable in any such
case to the extent that any untrue statement or omission thereof is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder or underwriter and stated to be
specifically for use in preparation of such registration statement, prospectus
or offering circular; provided that the Company shall not be liable in any such
case where the claim, loss, damage or liability arises out of or is related to
the failure of the Holder to comply with the covenants and agreements contained
in Section 5.7 hereof, and except that the foregoing indemnity agreement is
subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission made in the preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
SEC at the time the registration statement becomes effective or in the amended
prospectus filed with the SEC pursuant to Rule 424(b) of the Act or in the
prospectus subject to completion under Rule 434 of the Act, which together meet
the requirements of Section 10(a) of the Act (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any such Holder, any such
underwriter or any such controlling person, with respect to any Losses relating
to a sale made after the date of the final Prospectus if, and only if, (x) the
Company complied with Section 5.4(b) and (y) if a copy of the Final Prospectus
furnished by the Company to the Holder for delivery was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the Act and the Final Prospectus would
have cured the defect giving rise to such loss, liability, claim or
damage.  Notwithstanding any provision herein to the contrary, the Company shall
reimburse each Holder, upon such Holder's demand, for all reasonably necessary
expenses and costs which are incurred, as and when incurred, by such Holder as a
result of the indemnification claims described in this Section 5.6(a).  Such
demand may be made from time to time prior to resolution of the claim.  In no
event shall the Company be liable for the expenses and costs of more than one
counsel on behalf of the Holders unless in the reasonable judgment of  a Holder,
based upon written advice of its counsel, a conflict of interest exists between
the Holders with respect to such claims, in which case the Company shall
reimburse the Holders for additional attorneys.
 
(b)  Each Holder will severally, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers, each underwriter of the Registrable Securities and each person who
controls the Company and each underwriter of the Registrable Securities within
the meaning of Section 15 of the Act, against all claims, losses, expenses,
costs, damages and liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 5.6(c) below), arising out of or based on (i) such Holder’s
failure to comply with the prospectus delivery requirements of the 1933 Act or
(ii) any untrue statement of a material fact contained in any registration
statement, prospectus or offering circular, or any amendment or supplement
thereof, incident to any such registration, qualification or compliance or based
on any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, each underwriter of the Registrable Securities and each
person controlling the Company and each underwriter of the Registrable
Securities for reasonable legal and any other expenses or costs reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred, in each case to the extent, but only to
the extent, that such untrue statement or omission thereof is made in reliance
upon, and in conformity with, written information furnished to the Company by or
on behalf of the Holder and stated to be specifically for use in preparation of
such registration statement, prospectus or offering circular; provided that the
indemnity shall not apply to the extent that such claim, loss, damage or
liability results from the fact that a current copy of the prospectus was not
made available to the Holder and such current copy of the prospectus would have
cured the defect giving rise to such loss, claim, expense, costs, damage or
liability.  Notwithstanding the foregoing, in no event shall a Holder be liable
for any such claims, losses, expenses, costs, damages or liabilities in excess
of the proceeds received by such Holder in that offering, except in the event of
fraud by such Holder.
 
(c)  Each party entitled to indemnification under this Section 5.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense with its
own counsel at such Indemnified Party’s expense unless the named parties to any
proceeding covered hereby (including any impleaded parties) include both the
Company or any others the Company may designate and one or more Indemnified
Persons, and representation of the Indemnified Persons and such other parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement, except to the extent such failure is
materially prejudicial to the Indemnifying Party in defending such claim or
litigation.  An Indemnifying Party shall not be liable for any settlement of an
action or claim effected without its written consent (which consent will not be
unreasonably withheld).
 
(d)  If the indemnification provided for in this Section 5.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, cost or expense referred to therein, then
the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, cost or expense in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage, cost or expense as well as any other relevant
equitable considerations.  The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied or which
should have been supplied by the Indemnifying Party or by the Indemnified Party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in this Agreement, any reasonable
attorneys’ or other fees or expenses incurred by such party in connection with
any Proceeding to the extent such party would have been indemnified for such
fees or expenses if the indemnification provided for in this Section was
available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5.6(d), no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue statement or omission, except in the case of fraud or willful
misconduct by such Holder.
 
(e)  The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
5.7  (a)           Subject to the limitations set forth in Section 5.7(b) below,
upon receipt of any notice from the Company of the happening of any event
requiring the preparation of a supplement or amendment to a prospectus relating
to Registrable Securities so that, as thereafter delivered to the Holders, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, each Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
contemplated by Section 5.2 until its receipt of copies of the supplemented or
amended prospectus from the Company and, if so directed by the Company, each
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
 
(b)  Any Holder of the Company’s outstanding Common Stock shall suspend, upon
request of the Company, any disposition of Registrable Securities pursuant to
the Registration Statement and prospectus contemplated by Section 5.2 during any
period, not to exceed two 30-day periods within any 12-month period (each, a
“Permitted Black-Out Period”), when the Company determines in good faith that
offers and sales pursuant thereto should not be made by reason of the presence
of material undisclosed circumstances or developments with respect to which the
disclosure that would be required in such a prospectus is premature because it
would have an adverse effect on the Company.  The period of time in which the
disposition of Registrable Securities pursuant to the Registration Statement and
prospectus is so suspended shall be referred to as a “Black-Out Period.”  The
Company agrees to so advise the Holders promptly of the commencement and
termination of any such Black-Out Period, and the Holders agree to keep the fact
of such Black-Out Period confidential.
 
(c)  As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding the securities of the
Company owned beneficially or of record by such Holder and the distribution
proposed by such Holder as the Company may request in writing because it is
required in connection with any registration, qualification or compliance
referred to in this Section V.  Any sale of any Registrable Securities by any
Holder shall constitute a representation and warranty by such Holder that the
required information relating to such Holder’s beneficial ownership of the
Company’s securities and its plan of distribution is as set forth in the
prospectus delivered by such Holder in connection with such disposition, that
such prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to such Holder or its plan of distribution
and that such prospectus does not as of the time of such sale omit to state any
material fact relating to such Holder’s beneficial ownership of the Company’s
securities or its plan of distribution necessary to make the statements in such
prospectus, in the light of the circumstances under which they were made, not
misleading.
 
(d)  With respect to any sale of Registrable Securities pursuant to a
Registration Statement filed pursuant to this Section V, each Holder hereby
covenants with the Company not to make any sale of the Registrable Securities
without effectively causing the prospectus delivery requirements under the Act
to be satisfied.
 
(e)  Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Section are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing such Registrable Securities is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with such Registration
Statement and (ii) the requirement of delivering a current prospectus has been
satisfied.
 
(f)  Each Holder shall not take any action with respect to any distribution
deemed to be made pursuant to such registration statement, which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.
 
(g)  At the end of the Registration Period, the Holders of Registrable
Securities included in the Registration Statement shall discontinue sales of
shares pursuant to such Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold.
 
5.8  With a view to making available to the Holders the benefits of certain
rules and regulations of the SEC which at any time permit the sale of the
Registrable Securities to the public without registration, the Company shall use
its reasonable best efforts:
 
(a)  to make and keep public information available, as those terms are
understood and defined in Rule 144 under the Act, at all times;
 
(b)  to file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
 
(c)  so long as a Holder owns any Registrable Securities, to furnish to such
Holder upon any reasonable request a written statement by the Company as to its
compliance with Rule 144 under the Act, and of the Exchange Act, and a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents of the Company as such Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Holder to sell
any such securities without registration.
 
5.9  With the written consent of the Company and the Holders holding a majority
of the Registrable Securities that are then outstanding, any provision of this
Section V may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) or amended.  Upon the effectuation of each such waiver or
amendment, the Company shall promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.
 
5.10  The rights and obligations of the Holders under this Section V may not be
assigned or transferred to or assumed by any transferee or assignee except (i)
to a transferee that acquires at least 20% of such Holder's Registrable
Securities or (ii) to an Affiliate or limited or general partner of a Holder;
provided that such transfer was not in violation of this Agreement or the
Securities Laws; and provided, further, that any person to whom the rights under
this Section V have been transferred in accordance with this Section 5.10 has
assumed the obligations of a Holder hereunder and a copy of such written
assignment and assumption is provided to the Company.
 
5.11  No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.  The Company shall not file any other registration
statements until the Registration Statement is filed by the Company with the SEC
or permit any other registration statement filed by the Company to be declared
effective until the Registration Statement is declared effective by the SEC,
provided that this Section 5.11 shall not prohibit the Company from filing
amendments to registration statements already filed or registration statements
on Form S-8 or S-4 (or their then equivalent).
 
5.12  Piggy-Back Registrations.  If at any time during the Registration Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its equity securities, other than on
Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within fifteen (15) days after the date of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered.
 
5.13  Legend Removal.
 
(a)  The Company acknowledges and agrees that a Subscriber may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Act and who agrees to be bound by the provisions of this Agreement and, if
required under the terms of such arrangement, such Subscriber may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Subscriber’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to this
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Stockholders
thereunder.
 
(b)  Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legends referred to in Section 1.16), (i) while a
Registration Statement (as defined below) covering the resale of the Shares and
the Warrant Shares is effective under the 1933 Act, (ii) following any sale of
such Shares or Warrant Shares pursuant to Rule 144 or pursuant to an effective
Registration Statement, or (iii) if such Shares or Warrant Shares are eligible
for sale under Rule 144(k), or (iv) if such legend is not required under
applicable requirements of the Act (including judicial interpretations and
pronouncements issued by the staff of the Commission.  The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent promptly
after such time as the legend is no longer required pursuant to this Section if
required by the Company’s transfer agent to effect the removal of the legend
hereunder.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(b), it will, no later than three trading
days following the delivery by a Subscriber to the Company or the Company’s
transfer agent of a certificate representing Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such third trading day, the
“Legend Removal Date”), deliver or cause to be delivered to such Subscriber a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Subscribers by crediting the account of the Subscriber’s prime
broker with the Depository Trust Company System.
 
(c)  The Subscriber, severally and not jointly with the other Subscribers,
agrees that such Subscriber will sell any Shares and Warrant Shares pursuant to
either the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if Shares
and Warrant Shares are sold pursuant to a Registration Statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 5.13 is predicated upon the
Company’s reliance upon this understanding.
 
5.14           Securities Laws Disclosure; Publicity.  The Company shall, by
9:15 a.m. (New York City time) on the trading day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby and within 1 Trading Day following the date hereof file a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and filing this Agreement and the form of Warrant as
exhibits thereto.  The Company and Rodman & Renshaw, LLC shall consult with each
other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Subscriber shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Subscriber, or
without the prior consent of Rodman & Renshaw, LLC, with respect to any press
release of the Company, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Subscriber, or include the
name of any Subscriber in any filing with the SEC or any regulatory agency or
trading market, without the prior written consent of such Subscriber, except (i)
as required by federal securities law in connection with (A) any registration
statement contemplated by this agreement and (B) the filing of final documents
entered hereunder (including signature pages thereto) with the SEC and (ii) to
the extent such disclosure is required by law or trading market regulations, in
which case the Company shall provide the Subscribers with prior notice of such
disclosure permitted under this clause (ii).
 
5.15  Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other person acting on its behalf
will provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Subscriber shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
 
5.16  Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times a sufficient number of shares of Common Stock for the purpose of enabling
the Company to issue shares pursuant to any exercise of the Warrants.
 


 
VI.  MISCELLANEOUS
 
6.1  From the date hereof until 120 days after the date the Registration
Statement is declared effective, except as otherwise provided below, the Company
shall not issue shares of Common Stock or any options, warrants, rights or other
securities convertible into or exchangeable for Common Stock.  The restriction
on issuance by the Company of securities under this Section 6.1 shall not apply
to:  (i) the issuance of any shares of Common Stock upon the exercise of any
options or warrants outstanding as of the Closing Date; (ii) the issuance of any
shares of Common Stock upon the conversion of any shares of  class C special
stock of the Company; (iii) the grant of any options with an exercise price no
less than the mean between the reported high and low sale prices of the Common
Stock on the date of grant pursuant to the Company’s Amended and Restated 1998
Stock Plan; (iv) any rights offering of securities, including rights to purchase
Common Stock, by the Company to all of its stockholders; (v) the issuance of any
shares of Common Stock or other equity securities to Paladin Labs as described
in Schedule 2.2 to this Agreement; (vi) the issuance of any shares of Common
Stock or any options, warrants, rights or other securities convertible into or
exchangeable for Common Stock by way of stock split or stock dividend or similar
capital modification; (vii) the issuance of any shares of Common Stock or any
options, warrants, rights or other securities convertible into or exchangeable
for Common Stock in connection with any merger, acquisition or other
reorganization; or (viii) the issuance of any shares of Common Stock or any
options, warrants, rights or other securities convertible into or exchangeable
for Common Stock upon authorization of the Board of Directors of the Company in
connection with strategic alliances or business conducted by the Company with
vendors, lessors or financial institutions.
 
6.2  From the date hereof until the one year anniversary of the Closing Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any subsequent financing involving a “Variable Rate Transaction”.  The
term “Variable Rate Transaction” shall mean a transaction in which the Company
issues or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock or (ii) enters into any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may sell securities at a future determined price.  Any Subscriber shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
 
6.3  Any notice or other communication given hereunder shall be deemed
sufficient in writing and sent by (a) telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received); or (b) registered or certified mail,
return receipt requested, or delivered by hand against written receipt therefor,
addressed to BioSante Pharmaceuticals, Inc., 111 Barclay Boulevard,
Lincolnshire, Illinois 60069, Facsimile: (847) 478-9260, Attention: Stephen M.
Simes, President and Chief Executive Officer.  Notices shall be deemed to have
been given or delivered on the date of mailing, except notices of change of
address, which shall be deemed to have been given or delivered when received.
 
6.4  Except as set forth in Section 5.9 and except with respect to Sections 6.1
and 6.2 (which Sections may be amended with the written consent of the Company
and the Holders holding at least a majority of the Registrable Securities that
are then outstanding), this Agreement shall not be changed, modified or amended
except by a writing signed by the parties to be charged, and this Agreement may
not be discharged except by performance in accordance with its terms or by a
writing signed by the party to be charged.
 
6.5  Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Securities as herein provided, subject to acceptance by the
Company and the Placement Agents; subject, however, to the right hereby reserved
to the Company to enter into the same agreements with other subscribers and to
add and/or delete other persons as subscribers.
 
6.6  In the event of a breach by the Company or by a Holder, of any of their
respective obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.
 
6.7  Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware without regard to principles of conflicts of law.
 
6.8  The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9  It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.10  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.11  This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
6.12  The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.
 
6.13  Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement, except for the Placement
Agents and the holders of Registrable Securities.
 
6.14  Any pronoun herein shall include all genders and/or the plural or singular
as appropriate from the context.
 
**************
 
SIGNATURE PAGE
 
Date Signed: May __ , 2007
Number of shares:
   
Multiplied by Offering Price per share:
x
$____
Equals subscription amount:
=
 



Warrants (multiply the number of shares by
25%):                                                                                                _______________
 


“INVESTOR” (Name in which securities should be issued)
 
By:                                                                
 


 
Print
Name:                                                                           
 


 
Title:                                                                           




Address




City, State and Zip Code




Telephone-Business




Facsimile-Business


__                      
Tax ID # or Social Security
#                                                                           




*The attached Certificate of Signatory must also be
completed.                                                                                                                                          




This Subscription Agreement is agreed to and accepted as of ____________, 2007.


BIOSANTE PHARMACEUTICALS, INC.
By:
____________________________________
Name:
Title:

--------------------------------------------------------------------------------



CERTIFICATE OF SIGNATORY


(To be completed if Securities are being subscribed for by an entity)




I,______________________________, am the____________________________
 


of _____________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.
 
IN WITNESS WHEREOF, I have set my hand this___ day of ____, 2007.




_______________________________________
      (Signature)

--------------------------------------------------------------------------------



ANNEX A


Plan of Distribution
 
Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the American Stock
Exchange or any other stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
·  
a combination of any such methods of sale; or

 
·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale.